Citation Nr: 0947484	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  04-27 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for depression, claimed as 
secondary to service-connected migraine headaches and/or 
temporomandibular joint syndrome (TMJ).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1994 to July 
1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veteran Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The Board previously remanded this claim for further 
development in August 2007.


FINDINGS OF FACT

1.  The Veteran is currently service connected for migraine 
headaches and temporomandibular joint syndrome.

2.  The Veteran has a current diagnosis of depression.

3.  The only medical opinions of record demonstrate a 
connection between the Veteran's service-connected migraine 
headaches and TMJ, and his currently diagnosed depression.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
the criteria for service connection for depression, as 
secondary to service-connected migraine headaches and 
temporomandibular joint syndrome, have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome of below, no conceivable prejudice to the Veteran 
could result from this adjudication.  In this regard, the 
agency of original jurisdiction will be responsible for 
addressing any VCAA notice defect with respect to the rating 
and effective date elements when effectuating the award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
psychosis, is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability shown 
to be secondary to a service-connected disorder.  The 
applicable regulation provided that service connection may be 
granted for disability shown to be proximately due to or the 
result of a service connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder which is caused by a 
service connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995)

The analysis may be stated briefly.  As indicated above, the 
Veteran served on active duty from October 1994 to July 1996.  
The Veteran is currently service connected for migraine 
headaches and temporomandibular joint syndrome.  In December 
2002, the Veteran filed a service connection claim for 
depression as secondary to these service-connected disorders, 
conveying his belief that his current depression was caused 
by his service-connected disorders.  

Numerous VA psychological treatment records confirm the 
Veteran's depression diagnosis and reference a possible link 
to pain caused by service-connected disorders.  In fact, a VA 
psychological treatment record, dated in October 2002, 
records the Veteran's account of depression, which he 
reported was intensified by pain in his jaw pain and migraine 
headaches.  After performing an appropriate examination, the 
VA physician diagnosed the Veteran with a depressive disorder 
not otherwise specified, which she opined was "likely 
exacerbated by the chronic pains from [his service connected] 
migraines and TMJ."  

In an effort to assist the Veteran substantiate his claim, he 
was provided VA psychological examinations in April 2003 and 
May 2009.  Both examiners considered the Veteran's account of 
his disorder, his extensive post-service psychological 
treatment for depression, and conducted appropriate 
psychological examinations.  The April 2003 examiner 
diagnosed the Veteran with a mood disorder, secondary to 
chronic pain syndrome with depression and the May 2009 
examiner diagnosed the Veteran with an adjustment disorder 
with depressed mood.  The May 2009 VA examiner further opined 
that the Veteran's current diagnosis was likely related to 
his service-connected disorders, and in an August 2009 
addendum stated this diagnosis represented "the same 
condition that was diagnosed by physicians in medical records 
as a mood disorder and depression due to medical problems."  

Given the presence of a current diagnosis of depression, and 
the multiple medical opinions relating the Veteran's 
depression to his service-connected disorders, the Board 
concludes that with the resolution of reasonable doubt in 
favor of the Veteran, the criteria to establish service 
connection for depression, as secondary to migraine headaches 
and temporomandibular joint syndrome, have been met.  


	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for depression, as secondary to service 
connected migraine headaches and temporomandibular joint 
syndrome, is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


